Case: 15-10882      Document: 00513802250         Page: 1    Date Filed: 12/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 15-10882                             FILED
                                  Summary Calendar                   December 19, 2016
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

KEVIN D. MOORE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:07-CR-125-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Kevin D. Moore, federal prisoner # 36285-177, was convicted by a jury of
transporting and shipping child pornography, 18 U.S.C. § 2252(a)(1) and (b)(1),
and possession of child pornography, 18 U.S.C. § 2252(a)(4)(B). United States
v. Moore, 370 F. App’x 559, 560–62 (5th Cir. 2010). In 2011, the district court
denied Moore’s 28 U.S.C. § 2255 motion, and this court denied Moore a
certificate of appealability. In 2014, Moore filed a motion under Federal Rule


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10882     Document: 00513802250      Page: 2    Date Filed: 12/19/2016


                                  No. 15-10882

of Civil Procedure 60(d)(3) challenging his convictions. The magistrate judge
construed the motion as a § 2255 motion and recommended that the motion be
transferred to this court for authorization to file a successive §2255 motion.
Moore filed a Rule 59(3) motion and objections to the magistrate judge’s order.
The district court overruled the objections, denied both motions, and
transferred the matter to this court for authorization to file a successive §2255
motion. This court closed the motion for authorization on motion from Moore.
      In 2015, Moore filed two more motions under Rule 60(d)(3) challenging
his convictions. In each motion, Moore specifically stated that it should not be
construed as a § 2255 motion. The district court denied the motions as frivolous
and because they sought relief under the rules of civil procedure, which do not
provide relief in criminal proceedings. Moore filed a Rule 59(e) motion
challenging this order, which the district court also denied.
      On appeal Moore argues that the district court erred in denying his
motions under the federal rules of civil procedure. Moore does not address the
independent reason that the district court denied his motions—that motions
under the rules of civil procedure do not apply in criminal cases. See United
States v. O’Keefe, 169 F.3d 281, 289 (5th Cir. 1999); see also United States v.
Early, 27 F.3d 140, 142 (5th Cir. 1994) (affirming denial of meaningless,
unauthorized motion). Although pro se briefs are afforded liberal construction,
even pro se litigants must brief arguments in order to preserve them. Yohey v.
Collins, 985 F.2d 222, 224–25 (5th Cir. 1993). Moore’s failure to identify any
error in the district court’s analysis, constitutes a failure to brief, and thus the
claim is considered abandoned. See Brinkman v. Dallas Cty. Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987).




                                         2
    Case: 15-10882   Document: 00513802250    Page: 3   Date Filed: 12/19/2016


                               No. 15-10882

     Because Moore’s appeal does not raise an issue of arguable merit, it is
frivolous. See Howard v. King, 707 F.2d 215, 219–20 (5th Cir. 1983).
Accordingly, it is DISMISSED. See 5TH CIR. R. 42.2.




                                     3